ACCEPTED
                                                                                             12-15-00146-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                        11/9/2015 2:53:10 PM
                                                                                                   Pam Estes
                             CAUSE NO. 12-15-00146-CR                                                 CLERK


 BRITTANY MICHELLE BARRETT                  §    IN THE
                                            §
 VS.                                        §    TWELFTH COURT
                                                                           FILED IN
                                            §                       12th COURT OF APPEALS
 THE STATE OF TEXAS                         §    OF APPEALS              TYLER, TEXAS
                                                                    11/9/2015 2:53:10 PM
                             MOTION TO                                     PAM ESTES
                                                                             Clerk
             EXTEND TIME TO FILE APPELLANT’S PRO SE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's pro se brief, pursuant to Rule

38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Brittany Michelle Barrett and numbered

       114-0874-12.

3.     Appellant was convicted of Aggravated Assault with a Deadly Weapon.

4.     Appellant was assessed a sentence of fifteen (15) years confinement in the Texas

       Department of Criminal Justine - Institutional Division

5.     Notice of Appeal was given on June 2, 2015.

6.     The Clerk's Record was filed on June 3, 2015 and supplemented on June 5, 2015;

       the Reporter's Record was filed on July 24, 2015.

7.     The Appellant’s Brief was filed on September 22, 2015. Appellant requests the

       Court an extension of ninety (90) days. Appellant requests an extension of time

       due to the following facts and circumstances.

       A.    The Appellant’s record was first made available to the Appellant on

             October 26, 2015.

       B.    The Appellant is unable to meet the deadline for the following reasons:

             1)       limited access to the law library to a few hours a day,

             2)       limited legal knowledge thereby slowing down research, and
              3)     that she just received notice about Anders Brief on October 26,

                     2015.

8.     Appellant requests an extension of time due to the above referenced facts and

       circumstances.

9.     Appellant prays that this Court grant this Motion to Extend Time to File

       Appellant’s Brief for a period of ninety (90) days, and for such other and further

       relief as the Court may deem appropriate.

10.    This Motion is being filed by counsel in accordance with communication received

       from Ms. Barrett following her motion to extend time being found deficient due

       to a failure to include a certificate of service.

                                          Respectfully submitted,



                                          Law Office of James W. Huggler, Jr.
                                          100 E. Ferguson, Suite 805
                                          Tyler, Texas 75702
                                          Tel: (903) 593-2400
                                          Fax: (903) 593-3830



                                          By: /S/ James W. Huggler, Jr.
                                          James W. Huggler, Jr.
                                          State Bar No. 00795437
                                          Attorney for Appellant


                             CERTIFICATE OF SERVICE


       This is to certify that on November 9, 2015, 2015, a true and correct copy of the

above and foregoing document was served on Michael West, Smith County District

Attorney's Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand

delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                          James W. Huggler, Jr.